t c memo united_states tax_court the kroger company and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p operated supermarkets and convenience stores p used cycle counting to conduct physical inventories of merchandise throughout the year p maintained book inventory records from which inventory closing balances could be determined at year’s end p estimated losses from shrinkage factors eg theft and errors in billing occurring from the time of the last physical count of inventory to year’s end and made an accrual of the estimate p calculated shrinkage accruals as a percentage of gross_sales held p’s systems of maintaining book_inventories including the making of shrinkage accruals conform to the best_accounting_practice and clearly reflect income they are thus sound within the meaning of sec_1_471-2 income_tax regs frederick h robinson craig d miller patricia m lacey and gary r vogel for petitioner reid m huey nancy b herbert robert j kastl jennifer h decker james e kagy timothy s sinnott and richard g goldman for respondent memorandum findings_of_fact and opinion halpern judge respondent has determined deficiencies in petitioner’s federal_income_tax liabilities for the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively the parties have reached agreement on certain issues and the only issue remaining for our consideration is the soundness of certain of petitioner’s accounting systems that allow for the accrual of an estimate of losses from shrinkage factors eg theft and errors in billing in determining book_inventories unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts have been stipulated and are so found the stipulations of fact filed by the parties and the accompanying exhibits are incorporated herein by this reference the parties have made approximately separate stipulations of fact occupying over pages and there are accompanying exhibits we will set forth only those stipulated facts that are necessary to understand our report along with other facts that we find i background a kroger the kroger co kroger is an ohio corporation with its principal_place_of_business in cincinnati ohio kroger is the common parent_corporation of an affiliated_group_of_corporations making a consolidated_return of income for itself and as sole agent for each member of the affiliated_group kroger filed the petition giving rise to this case in the papers filed in this case the convention of the parties has been to use the term petitioner to refer to the affiliated_group as a whole as from time to time it was constituted we will adopt that convention petitioner’s principal business activities are the operation of supermarkets and convenience stores and the distribution and sale of drug and general merchandise during the years in issue petitioner operated one of the nation’s largest supermarket chains measured by total sales and one of the nation’s largest drug store chains kroger itself was in the retail food business operating numerous grocery product warehouses and supermarkets kroger generated over dollar_figure billion in annual sales from its supermarkets during each of the years in issue superx which operated a chain of drug and general merchandise stores throughout the united_states was a wholly owned subsidiary_corporation of kroger superx generated over dollar_figure million in annual sales during each of the years in issue florida choice which operated a chain of supermarkets in florida was a division of superx florida choice generated over dollar_figure million in annual sales during each of the years in issue hereafter for convenience we will refer to kroger but only with respect to its retail operations superx and florida choice collectively as the retailers b accounting practices petitioner’s annual_accounting_period and taxable_year was a 53-week year ending on the saturday closest to december the retailers used the accrual_method of accounting for both federal_income_tax and financial reporting purposes gross_income was calculated using inventories to account for the purchase and sale of merchandise book_inventories were maintained to determine closing inventories for taxable years for which no physical inventories were taken at year's end gross_income in a merchandising business means gross_receipts for the period in question less cost_of_goods_sold plus any income from investments and from incidental or outside sources cost_of_goods_sold slightly simplified equals opening_inventory plus inventory purchased during the period minus closing_inventory during the years in issue the retailers used cycle counting to conduct physical inventories of merchandise cycle counting is a method of conducting physical inventories at individual stores in rotation throughout the year most large retail companies including grocery and drug retailers do not perform a physical count of inventory on or near the last day of the annual_accounting_period large retailers prefer cycle counting to yearend counting because it is more accurate and less expensive and provides better inventory control cycle counting is also more efficient and practical in terms of the availability of internal resources and outside services to conduct physical inventories with few exceptions the retailers took no physical inventories at the end of any of the years in issue the retailers maintained perpetual or other book inventory records without distinction book inventory records from which inventory could be determined without a physical count inventory determined from book inventory records often differs from inventory determined by physical count when inventory is determined from book inventory records computed without any accrual for estimated shrinkage and the inventory so determined exceeds inventory determined by physical count the difference is termed shrinkage when book inventory so determined is exceeded by inventory determined by physical count the difference is termed overage shrinkage and overage hereafter generally shrinkage are attributable to a variety of factors the total number of which cannot be quantified including the following theft of merchandise by employees customers and vendors unrecorded or improperly recorded losses of merchandise due to spoilage breakage and other damage unit discrepancies in goods received from and or returned to vendors failure to ring or record the proper price upon sale of merchandise errors in recording retail prices including price changes on a taxpayer’s perpetual record errors in marking and changing prices on merchandise failure to properly record returns by customers errors in conducting the physical inventory including both unit errors and pricing errors errors in processing paper including price-change documents invoices and merchandise transfers and errors in billing and other computer systems the retailers experienced some or all of the factors listed shrinkage factors during the years in issue the occurrence of shrinkage factors is not limited to particular times during the year but generally each of the factors occurs throughout the year c accounting for shrinkage if inventory is not physically counted at the end of the annual_accounting_period year shrinkage as defined above cannot be determined for the period from the last physical count to the end of the year the physical-to-yearend period if cycle counting is used and the cycle for a particular store does not end on the last day of the year then losses from shrinkage factors for the physical-to-yearend period yearend shrinkage must be estimated if such yearend shrinkage is to be taken into account for each of the years in issue the retailers estimated and accrued yearend shrinkage that estimate and accrual hereafter being referred to as shrinkage accrual such shrinkage accruals were added to the other data constituting the retailers’ book inventory records which were used to determine yearend inventories shrinkage accruals reduced yearend inventories which had the effect of increasing cost_of_goods_sold and as a result decreasing gross_income in determining yearend inventories the retailers would in addition to taking into account shrinkage as determined by physical count of inventory during the year subtract shrinkage accrual as of that year’s end and add shrinkage accrual as of the prior year’s end errors in estimating shrinkage accrual would be subject_to correction in the subsequent year because of the addition of the prior year’s shrinkage accrual to the subsequent year’s ending inventory the retailers calculated shrinkage accrual as a percentage of gross_sales in the retail industry the practice of making shrinkage accruals and of calculating such accruals as a percentage of sales is the prevalent if not the virtually universal practice it is the best practice in that industry respondent disallowed the retailers’ shrinkage accruals that had the consequence of decreasing cost_of_goods_sold and as a result increasing gross_income respondent has proposed deficiencies based upon that increased income ii kfs division of kroger a general operations kroger managed its grocery products warehouses and supermarkets on a geographic basis as kroger marketing areas kmas a kma contained between and supermarkets the kmas were part of the kroger food stores division of kroger the kfs division altogether the kfs division operated between big_number and big_number supermarkets between and each kma had its own management organization which was part of the kroger management structure management of each kma reported to corporate management in kroger’s general office the kroger general office the kroger general office set the policies that governed the operation of the kmas after florida choice although a division of superx was treated as a kma for certain accounting purposes b accounting methods and procedures the accounting methods and procedures used by each kma were prescribed by the kroger general office pertinent aspects of those methods and procedures for the years in issue were as follows departments store inventories were divided into departments and subdepartments shrinkage accrual was made only for the grocery drug general merchandise and cosmetics departments retail_method of inventory_valuation the retail_method of valuing inventory was used by the kfs division for store inventories in the grocery drug general merchandise and cosmetics departments under the retail_method the cost_of_goods_sold is estimated by multiplying sales revenue by the cost complement that technique translates the retail dollar value of the goods sold into its approximate cost dollar value lifo beginning with kroger elected to use the last-in- first-out lifo_method of accounting kroger valued its inventories in stores and warehouses using the dollar value link chain method of implementing lifo the kfs division also elected to use statistical sample techniques to determine the dollar value indexes the kfs division initially used a single lifo_pool for all items in the grocery drug general merchandise and cosmetics departments beginning with the kfs division allocated its single pool into nine pools shrinkage accruals the kfs division accounting policy for estimating shrinkage accrual was as follows for each store in which no physical inventory is taken during a period a shrinkage and spoilage loss will be accrued for each department a b c at the beginning of each year determine the kma rate of shrinkage and spoilage at retail for the previous year for each department from this experience and evidence of trend estimate the percentage to the nearest hundredth of one percent expected for the kma for the current_year for each department use the estimated percentages for all stores for the current_year if a change in rate appears desirable within the year request approval of a change from the corporate accounting policy and methods department no approval is required to change the percentages at the beginning of the year c management of shrinkage minimization of shrinkage factors was a management goal common to all kmas detailed records were maintained in the kmas on the incidence cost of shrinkage factors records were maintained by store and by store manager control minimization of shrinkage factors was an important criterion in assessing the performance of a store manager a store manager could be fired or might not be promoted for failure to minimize shrinkage factors programs were continually developed and implemented to control shrinkage factors during the years in issue the incidence of shrinkage factors varied among stores among departments within stores and among kmas overages were on occasion recorded by individual stores and in some years on a net_basis by entire kmas but never for the kmas together no accrual was made to reflect an expectation of overage from through in the face of recurring overages the michigan kma did not make shrinkage accruals the management of each kma determined shrinkage accrual rates to be used throughout that kma judgment played a large role in determining shrinkage accrual rates factors that would be taken into account included experience with shrinkage factors store sizes merchandising techniques regional differences and recent shrinkage trends a separate percentage rate was determined for each department for which a shrinkage accrual was made d physical inventories from through the kfs division conducted an average of physical inventories a year in each store iii florida choice florida choice although a division of superx was operated as if it were a part of the kfs division during the years in issue florida choice’s chain of supermarkets grew from to stores during the years in issue florida choice followed the same kfs division accounting methods and procedures utilized by the kmas florida choice followed the shrinkage accrual practices and procedures applicable to the kfs division to determine its shrinkage accrual rate as if it were a kma during florida choice conducted an average of three physical inventories a store in and the average was two inventories a store iv superx a general operations during the years in issue superx operated between and drug and general merchandise stores superx had its own management organization superx’s management reported to corporate management in the kroger general office the kroger general office set the policies that governed the general operations of superx b accounting methods and procedure sec_1 booking rate calculations inventory was reflected on superx’s inventory accounts at cost and not at retail to calculate gross_income of each store and each department within a store for the physical-to-yearend period superx multiplied sales during that period by a percentage known as the booking rate that process was similar to kroger’s retail_method superx determined the booking rate by calculating a company key rate from cost price data obtained from selected stores the booking rate represented the percentage of each dollar of sales that represented gross_profit gross_income was further reduced by shrinkage accrual cost of sales was computed by multiplying sales by the percentage equal to percent less the applicable booking rate that amount was used to reduce inventory lifo for its and years superx used the dollar value lifo_method of calculating its inventories using five lifo pools it excluded optical centers deli restaurants liquor and inventories maintained by florida choice from its lifo_method it discontinued the lifo_method for its tax_year shrinkage accruals superx made shrinkage accruals for all of its departments except its optical departments superx developed a single shrinkage accrual rate which was expressed as a percentage of gross_sales and used by all of superx’s drug stores and applied uniformly although yielding different shrinkage accruals depending on a store’s sales superx’s shrinkage accrual rate was determined at superx headquarters superx management primarily examined historical shrinkage experience and recent shrinkage trends at the company level in determining superx's shrinkage accrual rate individual store managers could not use a different rate between and shrinkage accrual rates as a percentage of gross_sales varied between percent and percent c management of shrinkage controlling shrinkage factors was a significant concern of superx management store managers could be fired or their compensation reduced for failure to control shrinkage factors superx maintained a risk management department which performed field audits to see that procedures to reduce shrinkage factors were in place and performed analyses of shrinkage factors to aid in control of such factors d physical inventories during and superx conducted an average of physical inventories a year in each store in the average wa sec_1 inventories a store i introduction opinion petitioner’s principal business activities are the operation of supermarkets and convenience stores and the distribution and sale of drug and general merchandise we are concerned here with the kroger food stores division of kroger the kfs division florida choice a division of superx which operated a chain of supermarkets and superx a subsidiary_corporation of kroger which operated a chain of drug and general merchandise stores collectively the retailers during the years in issue the retailers used cycle counting to conduct physical inventories of merchandise under the cycle counting method physical inventories were taken in rotation at the various stores throughout the year also the retailers maintained book inventory records from which inventories could be determined without a physical count the retailers estimated losses from shrinkage factors eg theft and errors in billing during the physical-to-yearend period yearend shrinkage and made an accrual of that estimate shrinkage accrual that practice had the effect of increasing cost_of_goods_sold and decreasing gross_income respondent disallowed the retailers’ shrinkage accruals and we must determine whether that disallowance was an abuse_of_discretion ii statute and principal regulation sec_471 provides the following general_rule whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade_or_business and as most clearly reflecting the income the tax_reform_act_of_1986 publaw_99_514 continued as the regulations point out sec_471 establishes two distinct tests to which an inventory must conform it must conform as nearly as may be to the best_accounting_practice in the trade_or_business and it must clearly reflect the income sec_1_471-2 income_tax regs in accordance with the authority provided by sec_471 the secretary has promulgated rules for taxpayers maintaining a perpetual book entry system of keeping inventories in pertinent part sec_1_471-2 income_tax regs reads as follows where the taxpayer maintains book_inventories in accordance with a sound accounting system in which the respective inventory accounts are charged with the actual cost of the goods purchased or produced and credited with the value of goods used transferred or sold calculated upon the basis of the actual cost of the goods acquired during the taxable_year the net value as shown by such inventory accounts will be deemed to be the cost of the goods on hand the balances shown by such book_inventories should be verified by physical inventories at reasonable intervals and adjusted to conform therewith iii dayton hudson corp subs v commissioner in 101_tc_462 respondent determined a deficiency in the taxpayer’s federal_income_tax because in computing its yearend book continued 100_stat_2356 designated the quoted language as sec_471 before amendment the quoted language was the entirety of sec_471 inventories the taxpayer made a shrinkage accrual in the dayton hudson case which was before us on the commissioner’s motion for summary_judgment we held that sec_1_471-2 income_tax regs as a matter of law does not prohibit making a shrinkage accrual in computing book_inventories we acknowledged however that the commissioner might yet argue that the taxpayer’s accounting system including the making of shrinkage accruals is not sound within the meaning of the regulations or fails to clearly reflect income id pincite here respondent acknowledges our holding in the dayton hudson case but she does not agree that it is correct we adhere to that holding iv are the retailers’ systems of accounting for inventories including the use of shrinkage accruals sound because the retailers used cycle counting to conduct physical inventories of merchandise and no count was taken at year’s end the retailers necessarily had to maintain book inventory records to determine yearend inventories for purposes of computing cost_of_goods_sold those book_inventories included an entry for shrinkage accrual we must determine whether those book_inventories were maintained in accordance with a sound accounting system sec_1_471-2 income_tax regs the question of what constitutes a sound accounting system under sec_1_471-2 income_tax regs has not been answered by the courts sec_1_471-2 income_tax regs however provides two specific requirements with which acceptable inventory practices must conform first such practices must conform as nearly as may be to the best_accounting_practice in the industry second the practices must clearly reflect the taxpayer’s income sec_1_471-2 income_tax regs adds consistency of application from year to year as an important and explicit element of inventory practices that clearly reflect income the use of the adjective sound in sec_1_471-2 income_tax regs does not introduce an additional standard but only incorporates the previously articulated standards with the emphasis on the system or methodology employed to maintain book_inventories our inquiry then is principally whether the retailers' systems of maintaining book_inventories including the making of shrinkage accruals conform to the best_accounting_practice and clearly reflect income indeed the principal point relied on by respondent on brief is that petitioner’s methods of estimating inventory_shrinkage failed to clearly reflect income v best_accounting_practice the parties have stipulated that for financial_accounting purposes petitioner’s financial statements for the years in issue were consistent with generally_accepted_accounting_principles gaap in 439_us_522 the supreme court stated that the phrase best_accounting_practice as it appears in sec_471 and sec_1_471-2 income_tax regs is synonymous with gaap petitioner followed the same accounting practices for both federal_income_tax and financial reporting purposes we find therefore that the retailers’ systems of book_inventories conform to the best_accounting_practice within the meaning of sec_471 and sec_1_471-2 income_tax regs vi clear_reflection_of_income a methods_of_accounting and the legal requirement of clear_reflection_of_income the general_rule for methods_of_accounting is set forth in sec_446 taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books a taxpayer has latitude however in selecting a method_of_accounting sec_1_446-1 income_tax regs provides it is recognized that no uniform method_of_accounting can be prescribed for all taxpayers each taxpayer shall adopt such forms and systems as are in his judgment best suited to his needs the accrual_method is a permissible method_of_accounting sec_446 sec_1_446-1 income_tax regs provides generally under an accrual_method income is to be included for the taxable_year when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy under such a method a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability the term liability as used in sec_1_446-1 income_tax regs is defined in sec_1_446-1 income_tax regs to include a cost taken into account in computing cost_of_goods_sold notwithstanding the latitude generally enjoyed by a taxpayer in selecting a method_of_accounting where inventories are employed accrual accounting is the general_rule to account for purchases and sales where inventories are employed purchases and sales must be computed on the accrual_method unless another method is authorized by the commissioner in order to avoid the distortion_of_income sec_1_446-1 income_tax regs 320_f2d_340 85_tc_485 in any event a taxpayer’s right to adopt a method_of_accounting is subject_to the requirement that the method must clearly reflect income sec_446 states that if the method adopted does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income see also sec_1_446-1 income_tax regs the term clearly reflect income is undefined in the code in most cases generally_accepted_accounting_principles consistently applied will pass muster for tax purposes see eg sec_1_446-1 c ii income_tax regs the supreme court has made clear however that gaap does not enjoy a presumption of accuracy that must be rebutted by the commissioner thor power tool co v commissioner supra pincite the commissioner’s supervisory power under sec_446 permitting her to reject a taxpayer’s method if it does not clearly reflect income and to substitute a method that in the opinion of the commissioner does clearly reflect income was described by the supreme court in another case as leaving m uch latitude for discretion which should not be interfered with by the courts unless clearly unlawful 280_us_445 quoted with approval in thor power tool co v commissioner supra pincite b standard of review when the commissioner determines that a taxpayer's method_of_accounting does not clearly reflect income the taxpayer has a heavy burden to show that the commissioner abused her discretion e g 796_f2d_843 6th cir affg in part and revg in part akers v commissioner tcmemo_1984_208 revd per curiam on another issue 482_us_117 an appeal in this case will likely lie in the court_of_appeals for the sixth circuit that court has said sec_446 gives the commissioner discretion with respect to two determinations the commissioner first determines whether the accounting_method chosen by a taxpayer clearly reflects income if the commissioner concludes that the taxpayer's chosen method does not meet this standard he has the further discretion to require that computations be made under the method which in his opinion does clearly reflect income it would be difficult to describe administrative discretion in broader terms id pincite notwithstanding the authority conferred under sec_446 the commissioner cannot require a taxpayer to change to another method where the taxpayer's method_of_accounting does clearly reflect income even if the method proposed by the commissioner more clearly reflects income 71_f3d_209 6th cir affg 102_tc_87 104_tc_367 hospital corp of america v commissioner tcmemo_1996_105 nor will the courts approve the commissioner's change_of a taxpayer's accounting_method from an incorrect method to another incorrect method 223_f2d_418 10th cir revg 21_tc_781 91_tc_1101 affd 882_f2d_820 3d cir see also 95_tc_35 wells j concurring sec_446 authorizes respondent to require accounting changes that produce clearer reflections of income not greater distortions of income therefore in order to prevail in a case where the commissioner determines that a taxpayer's method_of_accounting does not clearly reflect income the taxpayer must demonstrate either that his method_of_accounting clearly reflects income or that the commissioner's method does not clearly reflect income see asphalt products co v commissioner supra pincite c retailers' shrinkage method the retailers maintained book inventory records from which yearend inventories could be determined losses for the taxable_year occasioned by shrinkage factors taxable_year shrinkage were reflected in the retailers’ book inventory records under a method the retailers’ shrinkage method involving three variables shrinkage verified by physical inventories during the taxable_year shrinkage accrual for the taxable_year and shrinkage accrual for the prior year the retailers calculated shrinkage accruals as a percentage of sales shrinkage accrual rates for each department within a kma and for florida choice were based on a combination of factors including experience with shrinkage factors store sizes merchandising techniques regional differences and recent shrinkage trends rates for superx were primarily based on historical shrinkage experience and recent shrinkage trends at the company level prior year shrinkage accrual was subtracted from the amount of shrinkage determined by the first physical inventory of the taxable_year that adjustment purported to calibrate shrinkage figures so as to provide an estimate of taxable_year shrinkage d petitioner’s expert testimony introduction petitioner relies on expert testimony to demonstrate that the retailers' shrinkage method clearly reflects income in particular petitioner relies on such testimony to demonstrate a strong correlation between sales and shrinkage which correlation underlies the retailers’ shrinkage accruals petitioner presents the expert testimony of charles e bates ph d dr bates is the director of economic litigation services for the economic consulting services group at kpmg peat marwick llp he is experienced in statistics econometric modeling and economic analysis correlation between sales and shrinkage statistical correlation is a measure of the degree to which two variable quantities tend to change with respect to each other correlations are expressed in a range between positive one and negative one a correlation of positive one indicates that the two quantities change in exact proportion and in the same direction whether up or down a correlation of zero indicates that the two quantities change without reference to each other a correlation of negative one indicates that the two quantities change in exact proportion but in opposite directions when one goes up the other goes down dr bates is of the opinion that the correlation between sales and shrinkage is strong dr bates is also of the opinion that the business level is the appropriate level to test the relationship of sales to shrinkage dr bates uses the term business level to refer individually to the aggregate operations of the kfs division the aggregate operations of florida choice and the aggregate operations of superx dr bates acknowledges that correlation can be tested at other levels eg the department level within a store the store level or even at the level of the entire kroger corporate entity dr bates believes that the business level is appropriate because that is the level at which taxable_income is computed dr bates bases his opinions of strong correlation on the application of two methods to measure the correlation between sales and shrinkage at the business level the first method derives the correlation between sales and shrinkage from aggregate data at the business level the second method derives the correlation between sales and shrinkage from individual inventory records at the store level dr bates is of the opinion that for the years he examined the correlation between sales and shrinkage is at least dollar_figure for the kfs division at least dollar_figure for florida choice and at least dollar_figure for superx yearend shrinkage dr bates is of the opinion that losses from shrinkage factors occur during the physical-to-yearend period that proposition is not as simple to demonstrate as one might think the problem of course is that although losses on account of shrinkage factors will be demonstrated by physical count at the end of an accounting_period the lack of intervening physical counts makes it impossible to demonstrate the distribution of those losses within the period dr bates primarily derives his opinion by deduction from two premises sales occur during the physical-to-yearend period and there exists a strong correlation between sales and shrinkage in other words he concludes that because there are sales during the physical-to-yearend period and there is a statistical relationship between sales and shrinkage it is likely that losses from shrinkage factors occur during the physical-to-yearend period he conducted two additional tests however which gave him more evidence to support his conclusion first he compared shrinkage among inventory cycles with physical-to-yearend periods of differing lengths second he applied a conventional statistical analysis to test for the occurrence of yearend shrinkage shrinkage accrual accuracy analysis dr bates is of the opinion that yearend shrinkage can reasonably be estimated by allocating a portion of the shrinkage revealed by the next physical count to the physical-to-yearend period dr bates has made such estimates in order to test the accuracy of the retailers’ shrinkage accruals he concludes that for each of the retailers annual losses in the aggregate claimed on account of shrinkage factors are within percent of taxable_year shrinkage based on an allocation of cross-year inventory_shrinkage as a function of both sales and time dr bates knew the amount of losses from inventory cycles wholly within a taxable_year to that sum he added an allocation of the shrinkage determined by the physical inventory first taken during the taxable_year and an allocation of the shrinkage determined by the physical inventory first taken during the next taxable_year that calculation provided his estimate of taxable_year shrinkage dr bates calculated taxable_year shrinkage using sales to allocate shrinkage to the relevant portions of cross-year inventory cycles sales-based taxable_year shrinkage to provide an alternative estimate of actual shrinkage dr bates calculated taxable_year shrinkage using a time-based allocation method time-based taxable_year shrinkage that approach allowed him to have a second way to test the accuracy of the losses from shrinkage factors that the retailers reported for tax purposes dr bates compared his estimates of taxable_year shrinkage with the losses claimed by the retailers for federal_income_tax purposes he performed the same calculations to determine the accuracy of respondent's method of reflecting shrinkage factors which would allow no shrinkage accrual but would take account of shrinkage only in the year when demonstrated by physical count dr bates made these comparisons using estimates of taxable_year shrinkage based on both sales and time the results of dr bates' calculations and analyses are set forth in an appendix to this opinion dr bates determined that the accounting system utilized by the kfs division for federal_income_tax purposes produced in the aggregate a net underestimate for the years through of percent of sales-based taxable_year shrinkage and percent of time-based taxable_year shrinkage he determined that respondent's method produced a net underestimate of percent of sales-based taxable_year shrinkage and percent of time- based taxable_year shrinkage in addition dr bates determined that the maximum error under respondent’s method wa sec_15 percent of sales-based taxable_year shrinkage and percent of time- based taxable_year shrinkage compared to percent and percent respectively under the system utilized by the kfs division he concludes that respondent’s method is less accurate than that used by the kfs division dr bates determined that the accounting system utilized by florida choice produced in the aggregate a net underestimate for the years through of percent of sales-based taxable_year shrinkage and percent of time-based taxable_year shrinkage he determined that respondent's method produced a net underestimate of percent of sales-based taxable_year shrinkage and percent of time-based taxable_year shrinkage dr bates determined that the maximum error under respondent’s method was percent of sales-based taxable_year shrinkage and percent of time-based taxable_year shrinkage compared to percent and percent respectively under the system utilized by florida choice he concludes that respondent’s method is less accurate than that used by florida choice dr bates determined that the accounting system utilized by superx produced in the aggregate a net underestimate for the years through of percent of sales-based taxable_year shrinkage and percent of time-based taxable_year shrinkage he determined that respondent's method produced a net underestimate of percent of sales-based taxable_year shrinkage and percent of time-based taxable_year shrinkage dr bates determined that the maximum error under respondent’s method was percent of sales-based taxable_year shrinkage and percent of time-based taxable_year shrinkage compared to percent and percent respectively under the system utilized by superx dr bates concludes that respondent’s method is less accurate than that used by superx e respondent's expert testimony respondent offered rebuttal expert testimony of donald m roberts ph d a professor of decision and information sciences at the university of illinois dr roberts had been asked to examine the statistical basis of dr bates’ conclusion that the correlation between sales and shrinkage for the kfs division for the period through was dr roberts confirmed that the correlation was in his rebuttal report dr roberts does not offer any criticism of dr bates’ opinion that losses from shrinkage factors occur during the physical-to- yearend period or undermine dr bates' shrinkage accrual accuracy analysis dr roberts’ own opinion is that the correlation between sales and shrinkage is generally low and that sales do not provide a reasonable basis for estimating inventory_shrinkage dr roberts had been asked to examine sales and shrinkage only for the kfs division he examined data at the department level within stores in the kmas he computed correlations for each department for the years and he also computed correlations for each department within each kma for the period through petitioner offered additional expert testimony of dr bates in rebuttal to dr roberts’ opinion that the correlation between sales and shrinkage is generally low and that sales do not provide a reasonable basis for estimating inventory_shrinkage dr bates’ principal criticism of dr roberts’ conclusion is that dr roberts’ correlations are not relevant to analyzing the accuracy of the kfs division shrinkage accruals because dr roberts’ correlations measure the tendency of shrinkage to vary in proportion to sales from inventory to inventory and store to store within each department and kma rather than the tendency of annual shrinkage for the business to vary in proportion to annual sales for the business dr bates is of the opinion that it is correlation of year-to-year changes in business level shrinkage and sales that is relevant to determining the accuracy of shrinkage accruals dr bates states dr roberts’ more restricted conclusion is technically correct but irrelevant for assessing the propriety of accruing shrinkage as a percentage of sales for tax purposes in his oral testimony dr roberts made clear to us the limitations of any conclusions to be drawn from a consideration of statistical correlation a strong correlation between two variables eg shrinkage and sales does not necessarily mean that one can predict the value of one variable eg shrinkage based on the value of the other eg sales to say that there is a strong correlation between two variables means only that there is a strong linear relationship between the two neither dr bates nor dr roberts finds the other's computation of correlation inconsistent with his own that is explained by the fact that they chose to correlate different variables each however has gone another step beyond correlation and ventures an opinion as to the predictability of shrinkage based on sales not surprisingly they have reached different opinions while we cannot fully reconcile those different opinions dr bates principally by way of his rebuttal report has persuaded us that the low correlations found by dr roberts are not inconsistent with dr bates’ opinion as to the accuracy of sales as a predictor of shrinkage at the business level more importantly dr roberts has not persuaded us that the low department level correlations found by him are determinative of the question of clear reflection of taxable_income moreover dr roberts has failed to rebut dr bates’ opinion that losses from shrinkage factors occur during the physical-to-yearend period or to undermine dr bates’ shrinkage accrual accuracy analysis at this point it is sufficient to say that we attach credence to dr bates’ analysis and are convinced that at the business level sales have value as a predictor of shrinkage we will consider the weight to be accorded to dr bates' conclusions infra f shrinkage accruals and lifo the shrinkage accruals made by the retailers were only estimates and because they were estimates they were subject_to error we have found that errors in estimating shrinkage accruals were subject_to correction in the subsequent year because of the addition of the prior year’s shrinkage accrual to the subsequent year’s ending inventory respondent argues however that the additional demands associated with the retailers’ use of lifo compounds the errors inherent in making shrinkage accruals respondent presents the expert testimony of david w larue ph d an associate professor of commerce at the university of virginia who testified to among other things the tax effects resulting from the accrual of erroneous estimates of undetected shrinkage for the kfs division dr larue examined the kfs division’s practice of making shrinkage accruals he designed simulation models to analyze shrinkage estimation errors under the retail dollar value lifo_method used by the kfs division he concluded that the process of making subsequent year corrections was inadequate because of changes in factors such as lifo inflation adjustment factors and retail_method cost complement factors respondent also presented the report and testimony of william r sutherland esq an attorney and accountant mr sutherland came to essentially the same conclusions for superx that dr larue came to for the kfs division both dr larue and mr sutherland concede however that respondent’s adjustments--which disallow the retailers' shrinkage accruals--would produce exactly the same types of errors if there were undetected yearend shrinkage indeed the magnitude of such errors under respondent’s method might well be greater because of respondent’s failure to account for trends or other factors applicable to the taxable_year in any event respondent’s proposed adjustments will not eliminate the flaws perceived by respondent’s experts it appears that only the practice of yearend physical inventories at all stores could eliminate such errors that however would not be practical nor is it required by the regulations see sec_1_471-2 income_tax regs g retailers' shrinkage method compared to respondent's method respondent's method would permit the retailers to account for losses from shrinkage factors only when such losses are verified by physical inventories respondent claims that her method is nothing more than the application of the principle that taxpayers may not reduce income by unverified losses or expenditures or unreliable estimates respondent states that any alternative method of estimating shrinkage imposed by respondent would have been wholly arbitrary since it would not clearly reflect income upon closer analysis we conclude that respondent's method essentially estimates yearend shrinkage for the taxable_year based on yearend shrinkage for the prior taxable_year respondent's method would adjust the retailers' book_inventories by disallowing any shrinkage accrual if we were to sustain respondent's disallowance the retailers would compute book_inventories much as they do now except that they would neither add to shrinkage as determined by physical count during the year any shrinkage accrual for the physical-to-yearend period of that year nor subtract from such shrinkage the shrinkage accrual for the prior year's physical-to-yearend period see sec i c findings_of_fact supra the retailers’ cost_of_goods_sold as determined by book_inventories would therefore include shrinkage for all inventory cycles beginning and ending in the taxable_year plus shrinkage for inventory cycles beginning in the prior taxable_year and ending in the taxable_year but not any portion of the shrinkage determined for the inventory cycle beginning within the taxable_year and ending in the next taxable_year ie yearend shrinkage in sum the retailers’ cost_of_goods_sold for a taxable_year that included cross-year inventory cycles would include shrinkage accurately measured ie verifiable for some period other than that taxable_year ie an inventory year if it is assumed that there is yearend shrinkage then unless the amount of yearend shrinkage for the taxable_year is identical to the amount of yearend shrinkage for the previous year respondent’s method would produce only an estimate of the loss from shrinkage factors for the taxable_year the facts underlying that conclusion can be illustrated by the following diagram in which it is assumed that a physical inventory is taken semiannually on march and september and that the taxpayer is a calendar_year taxpayer taxable_year taxable_year taxable_year dec dec dec inventory year inventory year inventory year septdollar_figure mar sept mar sept mar sept under respondent’s method the taxpayer’s cost_of_goods_sold for a taxable_year would be computed by including shrinkage for the taxpayer’s inventory year ending september shrinkage for the inventory year might equal taxable_year shrinkage but the occurrence of this remote possibility is impossible to verify what is likely almost a certainty is that the taxpayer computing his cost_of_goods_sold under respondent's method would be making that computation using some figure for taxable_year shrinkage that was not the actual taxable_year shrinkage in other words the taxpayer would be forced to use what is almost certainly no more than an estimate of taxable_year shrinkage in computing cost_of_goods_sold respondent does not seriously claim that losses from shrinkage factors in a cross-year inventory cycle occur only in the latter year nor does respondent claim that losses from shrinkage factors do not occur generally throughout an inventory cycle on the record before us we have no doubt that on a regular basis the retailers experienced losses from theft billing errors and other shrinkage factors we also have no doubt that some of those losses were experienced during the physical-to-yearend period and gave rise to yearend shrinkage therefore the principal difference between the retailers’ shrinkage method and respondent’s method is that respondent without admitting it accepts an estimate of yearend shrinkage while the retailers by making a shrinkage accrual consciously attempt to estimate that shrinkage h annual accounting it is well settled that the federal_income_tax system is based on annual accounting e g 304_us_271 inventories are intended to insure a clear reflection of the year's income by matching sales during the taxable_year with the costs attributable to those sales 88_tc_1500 respondent's method in effect substitutes yearend shrinkage of the prior year for yearend shrinkage of the taxable_year sales during the taxable_year are matched with losses verified to be both losses for that year and losses for the end of the prior year on its face respondent's method violates the principle of annual accounting of course under the retailers’ shrinkage method the retailers’ estimates of shrinkage accruals are also based on information gathered from prior years since the retailers’ shrinkage rates are dependent in part on historical data the distinction however is that the retailers’ shrinkage method utilizes prior year information as a factor in calculating the current year’s shrinkage rate whereas respondent’s method plainly substitutes yearend shrinkage of the prior year for yearend shrinkage of the taxable_year if physical inventories were required to be taken at year's end taxable_year shrinkage would be known with certainty and no estimate of yearend shrinkage would be necessary physical inventories however are not required to be taken at year's end sec_1_471-2 income_tax regs once the secretary decided not to require physical inventories at year’s end see dayton hudson corp subs v commissioner t c pincite sec_1_471-2 income_tax regs and taxpayers began to exercise the privilege of computing yearend inventories from book inventory records estimations of yearend shrinkage became inescapable whether the method of estimating yearend shrinkage involves calculation the retailers' shrinkage method or substitution respondent's method respondent recognizes that fact respondent's position however is that unless a taxpayer can demonstrate the accuracy of his calculation of yearend shrinkage the taxpayer must choose between yearend physical inventories and respondent's substitution method_of_accounting for yearend shrinkage respondent also recognizes however that under the logic of dayton hudson if petitioner demonstrates the accuracy of the retailers' shrinkage method that method does clearly reflect income on brief respondent states the crucial issue in determining whether petitioner’s methods of estimating shrinkage clearly reflected income is whether the methods were designed to produce accurate results clear_reflection_of_income means that income should be reflected with as much accuracy as standard methods_of_accounting practice permit citing 202_f2d_112 2d cir we must determine the accuracy of the retailers' shrinkage method to determine whether it clearly reflects income i accuracy absolute accuracy is not required indeed respondent as much as concedes that absolute accuracy is not required by stating that clear reflection means reflection with as much accuracy as standard methods_of_accounting practice permit also absolute accuracy is not the standard demanded of book_inventories by sec_1_471-2 income_tax regs that section explicitly states that balances shown by book_inventories should be verified by physical inventories at reasonable intervals and adjusted to conform therewith emphasis added both verification and adjustment would be unnecessary if only absolute accuracy were acceptable finally sec_1_446-1 income_tax regs which specifies when a liability is incurred for purposes of the accrual_method of accounting requires only reasonable accuracy in determining the amount of an established liability as noted previously the term liability specifically includes a cost taken into account in computing cost_of_goods_sold sec_1_446-1 income_tax regs the accuracy of the retailers’ shrinkage method presents a question of fact petitioner bears the burden of proving that fact rule a since under the cycle method of counting used by the retailers yearend inventories are not ordinarily taken the accuracy of the retailers’ shrinkage method is not a fact that petitioner can prove simply by comparing the retailers' estimates shrinkage accruals to actual yearend shrinkage figures petitioner must rely on an indirect method of proof that is why petitioner relies on the expert testimony of dr bates whose expertise is in statistics econometric modeling and economic analysis dr bates was given the retailers' estimates of yearend shrinkage based on sales he hypothesized that he could prove the accuracy of those estimates by showing that they did not differ or differed by only a small percentage from amounts determined on the basis of a sales-based allocation of the actual shrinkage for the relevant inventory cycles dr bates’ conclusion is that for each of the retailers annual losses in the aggregate claimed on account of shrinkage factors are within percent of sales-based taxable_year shrinkage dr bates performed a similar analysis to determine the accuracy of respondent’s method_of_accounting for losses from shrinkage factors he concluded that respondent’s method is less accurate than the retailers’ shrinkage method and is subject_to a greater range of error dr bates performed a second accuracy analysis which was independent of the correlation between sales and shrinkage and apportioned actual shrinkage evenly over each inventory cycle without regard to sales or any factor other than the passage of time ie a time-based allocation for each of the retailers he found a level of accuracy similar to what he found using a sales-based allocation applying a time-based allocation to respondent’s method he again concluded that respondent’s method is less accurate than the retailers’ shrinkage method and is subject_to a greater range of error dr bates has persuaded us that assuming either a sales- based or time-based allocation of losses from shrinkage factors the retailers’ shrinkage method is more accurate than respondent’s method and we so find j consistency of retailers’ inventory practices as stated in section iv supra sec_1_471-2 income_tax regs makes consistency of application from year to year an important and explicit element in determining whether the inventory practices of a taxpayer clearly reflect income respondent argues that there are certain technical flaws in the retailers' shrinkage accrual practices we assume that respondent wishes us to conclude that those flaws make the practices inconsistent and thus inaccurate respondent cites the failure of the michigan kma to accrue shrinkage for the grocery or drug general merchandise departments for the period through despite the general corporate policy of shrinkage accrual respondent also cites the fact that one kma did not follow the standard procedure that when a store was transferred from one kma to another it was to use a combination of the two kmas' shrinkage accrual rates during the year of transfer one kma permitted the stores transferred to its area to continue to use the prior kma's shrinkage rate during the year of the transfer we have considered those and other incidents cited by respondent and we cannot conclude that the retailers’ inventory practices were applied inconsistently from year to year each of the retailers adopted accounting practices that were to be applied uniformly and consistently the scope of the retailers' operations was enormous the kfs division alone operated between big_number and big_number supermarkets with annual sales in excess of dollar_figure billion given the scope of the retailers’ operations and the minor flaws cited by respondent we believe that there was consistency of application in inventory practices from year to year and we so find k did respondent abuse her discretion in determining that the retailers’ shrinkage method does not clearly reflect income and that respondent’s method does clearly reflect income we have found that the retailers’ shrinkage method was applied consistently from year to year we have also found that assuming either a sales-based or time-based allocation of losses from shrinkage factors the retailers’ shrinkage method is more accurate than respondent’s method we consider whether respondent abused her discretion in determining that the retailers' shrinkage method does not clearly reflect income in light of sec_1_471-2 income_tax regs which allows for book_inventories whose balances are verified by physical inventories conducted at reasonable intervals respondent has not challenged the intervals at which the retailers verified their book_inventories by physical count indeed during each of the years in question the kfs division and florida choice conducted an average of or more physical inventories a store and superx conducted an average of or more physical inventories a store the retailers used cycle counting to take physical inventories throughout the year cycles ended and physical inventories were taken on average the physical-to-yearend period was no more than months for both the kfs division and florida choice for superx the average length of the physical-to-yearend period wa sec_4 months of course since estimates were involved there were bound to be errors in the shrinkage accruals for those physical-to-yearend periods those errors however were subject_to correction within the next taxable_year and would on average involve no more than or months of possible overestimates the limited potential for deferral is significant to us in deciding whether income was clearly reflected respondent abused her discretion in determining that the retailers’ shrinkage method does not clearly reflect income and that her method does clearly reflect income taxable_income must be reflected with as much accuracy as standard methods_of_accounting practice permit caldwell v commissioner f 2d pincite because the retailers did not generally take physical inventories at year’s end no accounting_method can state with certainty either yearend shrinkage or the year’s taxable_income in order to determine the accuracy of the retailers’ shrinkage shrinkage accruals are no more than estimates and because there are tax incentives for maximizing shrinkage accruals the potential for tax_avoidance exists that is so notwithstanding that minimization of shrinkage factors was a management goal for each of the retailers essentially the determination of shrinkage accrual rates by the management of each kma the analysis is the same for florida choice and superx is not dependent entirely on shrinkage factors which individual store and department managers have an incentive to minimize the potential for tax_avoidance is one of respondent’s objections to shrinkage accruals on the record before us however we are unconvinced that there was a significant potential for tax_avoidance or that indeed there was any_tax avoidance any potential overestimates were subject_to correction within the following taxable_year and would on average involve no more than or months of excess shrinkage accruals we see no pattern of overaccruals for tax_avoidance purposes method we must therefore hypothesize the taxable_income for each of the years in question although we accept dr bates’ opinion as to the correlation between sales and shrinkage at the business level and we are impressed by dr bates’ sales-based accuracy analysis we are hesitant to rest our conclusion as to the accuracy of the retailers’ shrinkage method on a correlation whose significance we may not fully appreciate the assumption underlying dr bates’ time-based accuracy analysis on the other hand is independent of any correlation between sales and shrinkage indeed it is independent of the correlation between shrinkage and any particular factor moreover respondent has not argued that shrinkage is a function of any particular factor thus the hypothesis that taxable_income reflects a ratable allocation within cross-year inventory cycles of shrinkage determined for those cycles provides a neutral guideline to judge not only the accuracy of the retailers’ shrinkage method but also the relative accuracy of that method compared to respondent’s method based on dr bates’ time-based comparison of the retailers’ shrinkage method with respondent’s method utilizing kfs division florida choice and superx data for various years between and see sec vi d supra we are convinced that respondent's method of estimating losses from shrinkage factors is less accurate than the retailers' shrinkage method and is subject_to a greater range of error respondent abused her discretion because petitioner has convinced us that the retailers’ shrinkage method was more accurate in reflecting taxable_income than was respondent’s method if indeed shrinkage is a function of sales our conclusion would not change because on that basis also the retailers’ shrinkage method is more accurate than respondent’s method in sum we conclude that respondent abused her discretion in determining that the retailers' shrinkage method does not clearly reflect income because the retailers' shrinkage method more clearly reflects income when compared to respondent's method based on an allocation of cross-year inventory_shrinkage losses as a function of time in addition the frequency of the retailers' physical inventories and the uniform and consistent application of the retailers' shrinkage method insured correction of overestimates on a regular basis and promoted the clear_reflection_of_income vii conclusion the retailers’ systems of maintaining book_inventories including the making of shrinkage accruals conform to the best_accounting_practice and clearly reflect income they are thus sound within the meaning of sec_1_471-2 income_tax regs to reflect the foregoing and to give effect to agreements reached by the parties decision will be entered under rule appendix3 sales-based accuracy analysis for the kfs division kfs division - retailers' method sales-allocated difference as annual shrinkage percent of sales- allocated actual kfs minus actual annual sales- annual shrinkage shrinkage shrinkage shrinkage annual tax kfs annual tax allocated year dollar_figure dollar_figure dollar_figure big_number big_number -big_number -10 big_number big_number big_number big_number big_number -big_number -6 big_number big_number big_number big_number big_number big_number big_number big_number -big_number -4 big_number big_number big_number big_number big_number big_number kfs division - respondent's method sales-allocated difference as annual shrinkage percent of sales- allocated minus shrinkage annual sales- annual shrinkage method method shrinkage irs based on irs allocated year dollar_figure dollar_figure dollar_figure big_number big_number -big_number -5 big_number big_number big_number big_number big_number -big_number -0 big_number big_number big_number big_number big_number big_number big_number big_number -big_number -2 big_number big_number big_number big_number big_number big_number these tables contain a few immaterial computational errors time-based accuracy analysis for the kfs division kfs division - retailers' method time-allocated difference as annual shrinkage percent of time- allocated actual kfs minus actual annual time- annual shrinkage shrinkage shrinkage shrinkage annual tax kfs annual tax allocated year dollar_figure dollar_figure dollar_figure big_number big_number -big_number -11 big_number big_number big_number big_number big_number -big_number -5 big_number big_number big_number big_number big_number big_number big_number big_number -big_number -3 big_number big_number -big_number -0 big_number big_number big_number kfs division - respondent's method time-allocated difference as annual shrinkage percent of time- allocated minus shrinkage annual time- annual shrinkage method method shrinkage irs based on irs allocated year dollar_figure dollar_figure dollar_figure big_number big_number -big_number -6 big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number -big_number -2 big_number big_number big_number big_number big_number big_number sales-based accuracy analysis for florida choice florida choice - retailers' method sales- actual sales-allocated difference as florida annual shrinkage percent of allocated choice minus actual florida annual sales- annual annual tax choice annual allocated year shrinkage shrinkage shrinkage shrinkage dollar_figure dollar_figure dollar_figure big_number big_number -big_number -7 big_number big_number -big_number -12 big_number big_number big_number big_number big_number big_number big_number big_number big_number florida choice - respondent's method sales- sales-allocated difference as annual shrinkage percent of allocated minus shrinkage annual sales- annual irs based on irs allocated year shrinkage method method shrinkage dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number -big_number -7 big_number big_number big_number big_number big_number -big_number -7 big_number big_number big_number time-based accuracy analysis for florida choice florida choice - retailers' method time- actual time-allocated difference as florida annual shrinkage percent of allocated choice minus actual florida annual time- annual annual tax choice annual allocated year shrinkage shrinkage shrinkage shrinkage dollar_figure dollar_figure dollar_figure big_number big_number -big_number -7 big_number big_number -big_number -14 big_number big_number big_number big_number big_number big_number big_number big_number big_number florida choice - respondent's method time- time-allocated difference as annual shrinkage percent of allocated minus shrinkage annual time- annual irs based on irs allocated year shrinkage method method shrinkage dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number -big_number -9 big_number big_number big_number big_number big_number -big_number -10 big_number big_number big_number sales-based accuracy analysis for superx superx division - retailers’ method sales-allocated difference as actual annual shrinkage percent of sales- allocated superx minus actual superx annual sales- annual shrinkage shrinkage shrinkage annual tax annual tax allocated shrinkage year dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number superx division - respondent's method sales-allocated difference as annual shrinkage percent of sales- allocated minus shrinkage annual sales- annual shrinkage method method irs based on irs allocated shrinkage year dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number time-based accuracy analysis for superx superx division - retailers' method time-allocated difference as actual annual shrinkage percent of time- allocated superx minus actual superx annual time- annual shrinkage shrinkage shrinkage annual tax annual tax allocated shrinkage year dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number superx division - respondent's method time-allocated difference as annual shrinkage percent of time- allocated minus shrinkage annual time- annual shrinkage method method irs based on irs allocated shrinkage year dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number
